internal_revenue_service number release date index number ------------------------------------------------------------ - --------------------------- ---------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-143384-07 date date ----------------------------------------- -------------------------------------------------------------------------------------------------- ------------------------------------------------------------- -------------------------------------------------------------------------------------------------- taxpayer contract a -------------------------------------------------------------------------------------------------------------- contract b ---------------------------------------------------------------------------------------------------------------- number dear -------------- this responds to your letter of date requesting a ruling under sec_72 of the internal_revenue_code ---- facts taxpayer represents as follows taxpayer is a stock_life_insurance_company organized and operated under the applicable state law taxpayer is a life_insurance_company as defined by sec_816 hence is taxed under sec_801 consideration for a single premium the contracts will be issued as either an immediate variable_annuity contract a or a deferred variable_annuity modified at issuance by a rider requiring periodic_payments to begin within a year of issue contract b both contract a and contract b operate identically in all material respects hereafter contract a and contract b are referred to jointly as the contract taxpayer proposes to issue certain non-qualified life_annuity contracts in phase i is the period after the commencement of periodic_payments during which plr-143384-07 the contract will constitute an annuity under the law of each state or other jurisdiction in which it is issued and will comply with sec_72 and sec_817 and the regulations thereunder the contract will have two ‘phases’ phase i and phase ii at issuance the contract owner must make irrevocable selections of an assumed interest rate for determining the amount of periodic_payments the modality of the periodic_payments ie monthly quarterly semi-annually or annually and how subsequent periodic_payments are determined explained below and the length of phase i which cannot be changed after the contract is issued the contract owner may also select a minimum payment option this option may be terminated after the contract is issued once periodic_payments begin they will cease only upon the earliest of the payment of the contract’s death_benefit the death of the annuitant during phase ii or the owner’s surrender of the contract if the minimum payment option was selected the amount of any periodic_payment will not be less than a specified minimum amount which is less than the first payment this minimum payment will apply for the life of the annuitant and will be reduced in proportion to any withdrawal during phase i the contract owner may take withdrawals from or surrender the contract if the annuitant dies during phase i the account value will be payable in either a lump sum or as continued periodic_payments days before that payment is due it is the product of the account value as of the payment starting date and an annuity factor divided by big_number the annuity factor is based on the age and gender of the annuitant the payment frequency the length of phase i the assumed interest rate and an accepted mortality_table subsequent periodic_payments are determined using one of two alternatives chosen by the contract owner under one alternative each subsequent periodic_payment determined by reference to the then-current investment performance of the account value in relation to the assumed interest rate under the other alternative periodic_payments are level throughout the year and are modified once a year to reflect the current investment performance of the account value in relation to the assumed interest rate irrespective of the chosen alternative the same basic formula is used to calculate the amount of the payment payments during phase i differs somewhat in form from the method more traditionally used to calculate variable_annuity payments commonly described as an annuity unit approach the methodology taxpayer will use to calculate periodic_payments during phase i is based on the same actuarial principles as an annuity unit methodology and is actuarially indistinguishable from such a methodology taxpayer desires to use its methodology rather than an annuity unit approach for several non-tax reasons first the first periodic_payment is determined on a date that is no more than number taxpayer’s method of using the account value in calculating the periodic taxpayer illustrates that its methodology yields payments that fluctuate in exactly plr-143384-07 because the contract allows for withdrawals during phase i the number of annuity units for every variable sub-account would need to be adjusted and if the withdrawal were taken between valuation dates the timing of the withdrawal would need to be reconciled with the timing of the periodic_payment second taxpayer believes the use of the account value aids marketing the contract because it better communicates to the contract owner the amount of the current surrender_value and death_benefit the same manner as if the annuity unit methodology were used for any given rate of actual investment performance the payment-to-payment variance will be identical under taxpayer’s methodology or an annuity unit method the amount of each payment under taxpayer’s methodology is approximately one half of one percent less than under the annuity unit methodology however this difference is not a product of the methodology but rather reflects the fee taxpayer charges for the phase i withdrawal surrender feature continue for the life of the annuitant periodic_payments during phase ii derived from the variable sub-accounts are determined using an annuity unit methodology and those from the fixed account are determined using an actuarially equivalent methodology phase ii periodic_payments reflect the actual net investment returns and actual interest crediting rates in relation to the assumed interest rate phase ii periodic_payments are redetermined in the same manner as the subsequent periodic_payments during phase i despite the differences in form with respect to the way the periodic_payments are calculated during phase i and phase ii all of the methodologies used to calculate such payments are actuarially equivalent to one another depend on the time of death ie prior to the commencement of periodic_payments during phase i or during phase ii and whether the contract is held by a natural_person upon the expiration of phase i phase ii commences and periodic_payments the contract provides for a death_benefit the precise mechanics of which requested ruling taxpayer requests a ruling that the contract constitutes an immediate_annuity within the meaning of sec_72 law and analysis sec_72 provides that if any annuity_contract is held by a person who is not a natural_person a such contract shall not be treated as an annuity_contract for purposes of subtitle a other than subchapter_l and b the income_on_the_contract for any taxable_year of the policyholder shall be treated as ordinary_income received or sec_72 provides that for purposes of sec_72 the term immediate sec_73 provides that sec_72 shall not apply to any annuity_contract plr-143384-07 accrued by the owner during such taxable_year holding by a_trust or other entity as an agent for a natural_person shall not be taken into account which is an immediate_annuity annuity means an annuity a which is purchased with a single premium or annuity consideration b the annuity_starting_date as defined in sec_72 of which commences no later than one year from the date of the purchase of the annuity and c which provides for a series of substantially_equal_periodic_payments to be made not less frequently than annually during the annuity period the requirement that the annuity provide a series of substantially_equal_periodic_payments to be made not less frequently than annually was added by sec_1011a of the technical corrections act of p l the purpose of this requirement was to prevent the structuring of a contract that appears to be an immediate_annuity contract but that is in substance a deferred_annuity accordingly an annuity is an immediate_annuity only if the annuity provides for a series of substantially_equal_periodic_payments to be made not less frequently than annually during the annuity period here taxpayer represents that the contract will require a single premium or s rep no pincite see also h_r rep pincite sec_72 provides that the ten percent penalty imposed by sec_72 shall not apply to any distribution under an immediate_annuity contract within the meaning of sec_72 annuity consideration and will have an annuity_starting_date which commences within one year from the date of the purchase of the annuity and that periodic_payments will be made not less frequently than annually accordingly the issue is whether the contract satisfies the requirement of providing for a series of substantially_equal_periodic_payments payments for purposes of sec_72 the phrase is used elsewhere in the code however sec_72 excepts any distribution which is a part of a series of substantially_equal_periodic_payments made for life or life expectancy from the ‘penalty’ imposed by sec_72 and sec_72 excepts distributions which are part of a series of substantially_equal_periodic_payments made for the life or life expectancy from the additional tax imposed by sec_72 no clear guidance was provided as what qualifies as substantially equal as originally enacted sec_72 described a distribution which is one of a plr-143384-07 series of substantially_equal_periodic_payments made for the life of the taxpayer or over a period extending for at least months after the annuity_starting_date see sec_265 of the tax equity and fiscal responsibility act of p l no the conference_report merely recites the senate amendment as describing a payment under an annuity for life or at least years h_r rep no pincite the additional income_tax on early distributions from an individual_retirement_account the concept of substantially_equal_periodic_payments was described thusly as discussed during consideration of the tax_reform_act_of_1986 with respect to a series of payments under a defined contribution or defined_benefit_plan will not fail to be substantially equal solely because the payments vary on account of certain cost_of_living_adjustments cash refunds of employee contributions upon a employee’s death a benefit increase provided to retired employees an adjustment due to the death of the employee’s beneficiary or the cessation of a social_security_supplement the code and the service’s administrative pronouncements must be viewed revrul_2002_62 2002_2_cb_710 specifies three different methods that yield s rep no pincite substantially_equal_periodic_payments for purposes of sec_72 which the service later indicated can be used for purposes of sec_72 in notice_2004_15 2004_1_cb_526 against the backdrop of the extant actuarial methodologies for computing periodic_payments it was understood that a methodology utilized by a variable_annuity under which substantially the same number of annuity units is withdrawn to make each periodic_payment provided substantially_equal_periodic_payments accordingly a methodology that replicates this effect should be viewed as providing substantially_equal_periodic_payments here the methodology taxpayer will utilize to compute the periodic_payments to be made during phase i and phase ii of the contract is either the annuity unit method or its actuarial equivalent accordingly the methodology taxpayer will utilize will provide substantially_equal_periodic_payments see eg staff of the j comm on tax’n 97th cong general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite plr-143384-07 because the contract a is purchased with a single premium or annuity consideration b has an annuity_starting_date as defined in sec_72 which commences no later than one year from the date of the purchase of the annuity and c provides for a series of substantially_equal_periodic_payments to be made not less frequently than annually during the annuity period the contract is an immediate_annuity within the meaning of sec_72 ruling the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied the contract constitutes an immediate_annuity within the meaning of sec_72 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 sincerely s donald j drees jr senior technician reviewer branch financial institutions products
